 Case 1:18-cr-00468-TSE Document 159 Filed 09/18/19 Page 1 of 7 PageID# 1106




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division

 UNITED STATES OF AMERICA
                                                      Criminal No. 1:18-CR-468
             v.
                                                      The Hon. T.S. Ellis, III
 DAVID JAYRET SURIEL,
                                                      Sentencing: September 27, 2019
                   Defendant.


                     UNITED STATES’ POSITION ON SENTENCING

       The United States of America, through undersigned counsel and in accordance with 18

U.S.C. § 3553(a) and the U.S. Sentencing Commission Guidelines Manual (the “Guidelines” or

“U.S.S.G.”), hereby provides its position with respect to sentencing for the Defendant, David

Jayret Suriel (the “Defendant”). The government has reviewed the Presentence Investigation

Report (the “PSR”) and agrees with the U.S. Probation Office that the Defendant’s total offense

level is 25 with a Criminal History Category of I. For the reasons set forth below, and given that

the Defendant is safety valve eligible (along with the fact that co-defendants Jose Juan Jimenez

and Melvin Acosta were recently sentenced by the Court to 366 days’ imprisonment), the

government recommends that the Court similarly sentence the Defendant to 12 months’ and one

day of imprisonment.

I.     BACKGROUND

       The Court is well aware of the facts in this case, having previously accepted guilty pleas

for all five defendants indicted in this case. The PSR also contains a fulsome accounting of the

offense conduct. See ¶¶ 15-26. The government therefore offers the following abbreviated factual

summary.
 Case 1:18-cr-00468-TSE Document 159 Filed 09/18/19 Page 2 of 7 PageID# 1107




       During the course of and in furtherance of the conspiracy, co-defendant Erwin Roa-

Mustafa, along with co-defendant Jose Juan Jimenez, met a confidential source (“CS”) and an

undercover DEA agent on or about September 24, 2018, in Fairfax, Virginia to discuss the

purchase of multi-kilogram quantities of cocaine to transport from Northern Virginia to

Pennsylvania for distribution purposes. During the meeting, the CS negotiated the sale of 25 to

27 kilograms of cocaine for $27,000 per kilogram with the Roa-Mustafa and Jimenez. During the

course of this discussion, the Roa-Mustafa said that he would “cut” the cocaine for resale.

       On December 6, 2018, the five indicted defendants traveled from Pennsylvania (three

defendants) and New York City (two defendants) to Northern Virginia expecting to purchase

multi-kilograms of cocaine (up to 22 kilograms in total) from the CS and a DEA undercover agent.

Upon arrival at a hotel in Chantilly, Virginia, the defendants discussed the deal with the CS and

an undercover agent, which was recorded, and all five defendants were subsequently arrested.

Jimenez brought $21,091 to the December 6 meeting. Co-defendants Raul and David Suriel

brought $280,100 to the meeting (all of which belonged to Raul Suriel). Co-defendant Melvin

Acosta brought $12,000 to the meeting. The total amount of cash that was seized by law

enforcement on the day of the arrests is $313,191.

       On April 18, 2019, the Defendant pleaded guilty to both drug trafficking counts of the

Indictment. The Defendant’s convictions would ordinarily carry a mandatory minimum sentence

of 120 months’ imprisonment and maximum sentence of life imprisonment, but the government

notes that the Defendant is safety valve eligible. PSR ¶ 72.

II.    APPLICATION OF THE SENTENCING GUIDELINES

       The government agrees with the U.S. Probation Office that the following provisions of the

Guidelines apply:




                                                2
 Case 1:18-cr-00468-TSE Document 159 Filed 09/18/19 Page 3 of 7 PageID# 1108




          Pursuant to Section 2D1.1(c), the parties agree that the base offense level is 32 (at least
           15 kilograms but less than 50 kilograms of cocaine).

          Pursuant to Sections 3E1.1(a) and 3E1.1(b), the offense level should be decreased by
           three levels total because the Defendant has accepted responsibility for the offense.

          Pursuant to Section 5C1.2 (the “safety valve” provision), the offense level should be
           decreased by an additional two levels total because the Defendant meets the criteria set
           forth in Section 5C1.2(a).

          Pursuant to Section 3B1.2(b), the offense level should be decreased by an additional
           two levels total because the Defendant was a minor participant in the criminal activity.

       Factoring in the above, the government agrees with the U.S. Probation Office that the

Guidelines are properly calculated at level 25 and Criminal History Category I, resulting in an

advisory sentencing range of 57-71 months' imprisonment. PSR ¶¶ 71-72.

III.   SECTION 3553(a) FACTORS

       After calculating the appropriate advisory Guidelines range, the court must “determine

whether a sentence within that range . . . serves the factors set forth in § 3553(a) and, if not, select

a sentence [within statutory limits] that does serve those factors.” United States v. Green, 436 F.3d

449, 456 (4th Cir. 2006). Title 18, United States Code, Section 3553(a)(1) provides that, in

determining a sentence, courts must consider the nature and circumstances of the offense, as well

as the history and characteristics of the defendant. Additional factors outlined in § 3553(a)(2)

include the need for the sentence to reflect the seriousness of the offense, to promote respect for

the law, and to provide just punishment for the offense; to afford adequate deterrence to criminal

conduct; to protect the public from further crimes of the defendant; and to provide the defendant

with needed educational or vocational training, medical care, or other correctional treatment in the

most effective manner. 18 U.S.C. § 3553(a)(2)(A)-(D). Based on a careful consideration of those

factors, a sentence of 366 days’ imprisonment is reasonable in this case.

       The nature and seriousness of the Defendant’s offense counsel in favor of imposing a 366


                                                   3
 Case 1:18-cr-00468-TSE Document 159 Filed 09/18/19 Page 4 of 7 PageID# 1109




day sentence. Similar to his four co-defendants, the fact that the Defendant was willing to drive

across state lines for hours to meet individuals who were strangers to him at a hotel in order to

obtain multi-kilogram quantities of dangerous and highly potent drugs for distribution purposes in

the community is a serious crime. As this Court is well aware, drug trafficking is an extremely

violent business that has led to the deaths of at least hundreds of thousands of individuals over the

last several decades. Coupled with this violence is the highly addictive nature of cocaine that has

ruined countless lives.

       Moreover, expert trial testimony in this Court previously established that the street value

of cocaine in this area is about $100,000 per kilogram. See United States v. Roger H. Meraz-

Fugon, Case No. 1:16-CR-18, ECF No. 65 at 15 (E.D. Va.) (O’Grady, J.). Accordingly, the street

value of the 22 kilograms of cocaine that the Defendant, along with his co-conspirators, were

involved in procuring for distribution purposes, but for law enforcement’s successful interdiction,

is approximately $2.2 million.

       Regarding the Defendant’s history and characteristics, the Defendant is a 26-year-old

United States citizen with a limited college education. PSR ¶¶ 55, 63-64. The Defendant has no

prior convictions or arrests. Id. ¶ 48. The Defendant reported that he is in good health and is not

taking any prescribed medications. Id. ¶ 60. However, given the information set forth in

paragraphs 61 and 62 of the PSR, and the Defendant’s own reported interest in attending a

treatment program, the government believes that he may benefit from mental health and substance

abuse treatment.

       The government notes that there are at least some mitigating factors present. To avoid any

undue embarrassment to the Defendant given that this memorandum will be publicly filed, the

government points the Court to paragraphs 55-56 of the PSR, rather than describing those




                                                 4
 Case 1:18-cr-00468-TSE Document 159 Filed 09/18/19 Page 5 of 7 PageID# 1110




unfortunate circumstances here. The Defendant has certainly endured periods of hardship and

heartbreak in his life. The government acknowledges these mitigating circumstances, but believes

that even the Defendant would agree that it does not excuse or justify his decision to transport

$280,100 in cash on behalf of his brother, Raul Suriel, to obtain multi-kilograms of exceedingly

addictive and potentially lethal drugs. That the Defendant’s girlfriend was pregnant with his son

at the time he decided to commit this offense, see id. ¶ 57, only underscores how puzzling and

counterproductive his actions have been. The Defendant certainly should have put the interests

and care of his family above his desire to profit from the illegal drug trade.

       Notwithstanding the above, the government notes that the Defendant’s role in the offense

conduct, although serious, was that of a minor participant. He is arguably the least culpable

member of this five-defendant drug trafficking conspiracy for the following primary reasons: the

Defendant did not contribute his own money toward the purchase of the cocaine; the Defendant

did not plan or negotiate the drug transaction with anyone; and the Defendant was brought into the

drug transaction by his brother, Raul Suriel, the day before the December 6, 2018 meeting. The

choices that the Defendant voluntarily made that have led him before this Court resulted in very

unfortunate consequences: he missed the birth of his son, whom he has not yet even had the

pleasure of meeting in-person.

       The government recognizes that co-defendants Jose Juan Jimenez and Melvin Acosta were

each previously sentenced by the Court to 366 days’ imprisonment. The government’s sentencing

recommendation for this Defendant certainly takes into account that sentence, and notes that there

are at least three primary reasons why his sentence should not be any less, including:

          The Defendant’s willingness to drive a “trap vehicle” (a vehicle with hidden
           compartments to evade law enforcement detection) from New York to Northern
           Virginia that contained the $280,100, while co-defendant Raul Suriel drove a separate
           vehicle to the December 6, 2018 meeting, emboldened Raul to go forward with this



                                                  5
 Case 1:18-cr-00468-TSE Document 159 Filed 09/18/19 Page 6 of 7 PageID# 1111




           large drug transaction. Raul was apparently concerned about being robbed during the
           meeting. The Defendant’s decision to transport this exceedingly large sum of cash in
           a separate vehicle provided the necessary comfort and logistical assistance that Raul
           required to proceed with the multi-kilogram narcotics deal.

          The Defendant, similar to all of the co-conspirators, stood to gain financially from his
           voluntary participation in this drug trafficking conspiracy. Money motivated him. He
           admitted that Raul Suriel stated that he would “take care of him” (without specifying
           the amount of money he would receive) following the drug transaction.

          Without confirming or denying which defendant(s) in this case may have signed
           cooperation agreements with the government, it is clear that this Defendant
           affirmatively did not.

       Accordingly, a 12 month (and one day) term of imprisonment is necessary to promote

respect for the law, provide just punishment for the offenses of conviction, and afford adequate

deterrence. Given the facts and circumstances in this case, the government believes that its

sentencing recommendation achieves those ends.

                                          CONCLUSION

       For the foregoing reasons, the government believes that a sentence of 12 months’ (and one

day) imprisonment and five years of supervised release would be sufficient, and not greater than

necessary, to satisfy the factors set forth in 18 U.S.C. § 3553(a).


                                                      Respectfully Submitted,

                                                      G. Zachary Terwilliger
                                                      United States Attorney

                                               By:     /s/ Raj Parekh
                                                      Raj Parekh
                                                      Assistant United States Attorney
                                                      United States Attorney’s Office
                                                      Eastern District of Virginia
                                                      2100 Jamieson Avenue
                                                      Alexandria, Virginia 22314
                                                      Phone: (703) 299-3700
                                                      Email: raj.parekh@usdoj.gov


                                                  6
 Case 1:18-cr-00468-TSE Document 159 Filed 09/18/19 Page 7 of 7 PageID# 1112




                                   CERTIFICATE OF SERVICE

      I hereby certify that on September 18, 2019, I filed the foregoing with the Clerk of Court

using the CM/ECF system, which will send a notification of such filing to all counsel of record in

this matter. I further certify that I will provide a copy of the foregoing to the United States Probation

Officer assigned to this matter.



                                                 /s/ Raj Parekh
                                                Raj Parekh
                                                Assistant United States Attorney
                                                United States Attorney’s Office
                                                Eastern District of Virginia
                                                2100 Jamieson Avenue
                                                Alexandria, VA 22314
                                                (703) 299-3700 (telephone)
                                                (703) 299-3982 (fax)
                                                raj.parekh@usdoj.gov




                                                   7
